Citation Nr: 0807200	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
allergic rhinitis with sinusitis and headaches, currently 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 RO decision.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also notes that the September 2007 supplemental 
statement of the case included a claim for service connection 
for glucose-6-phosphate dehydrogenase deficiency.  In January 
2008, the veteran withdrew her appeal as to that issue.  See 
38 C.F.R. § 20.204 (2007).  Hence, that issue is no longer in 
appellate status.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows allergic rhinitis 
manifested by more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge; but no surgeries or near constant 
sinusitis.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for allergic rhinitis 
with sinusitis and headaches have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6522-6514 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, a VCAA letter was sent in May 2005, prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  

For an increased-compensation claim, as is this case, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the notice did not notify the claimant that she 
must provide medical or lay evidence demonstrating the effect 
that worsening of the disability had on her employment and 
daily life.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was required to 
substantiate her claim for an increased evaluation for 
allergic rhinitis.  Specifically, in a March 2007 letter sent 
from the veteran she indicate that it was her intention to 
present to VA signed statements from employees and close 
acquaintances that have witnessed several episodes that have 
resulted in loss of wages, quality of life and taken time 
away from important issues.  Based on this statement, the 
Board finds that the veteran had actual knowledge that she 
was to provide evidence showing how her disability affected 
her daily life.  Since the veteran had actual knowledge, to 
decide this issue would not be prejudicial and a remand is 
not required.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the service 
medical records, DD Form 214, private medical records and VA 
medical records.  The veteran also set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in July 
2005 and June 2007.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is service connected for allergic rhinitis under 
38 C.F.R. § 4.97, Diagnostic Code 6522-6514.  In the 
selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in 
this case indicates that allergic rhinitis, under Diagnostic 
Code 6522, is the service-connected disorder and chronic 
sinusitis, under Diagnostic Code 6514, is a residual 
condition.  

Under Diagnostic Code 6522, a 30 percent rating is provided 
for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  The VA medical evidence of 
record and the testimony of the veteran in January 2008 
indicated that the veteran did not have nasal polyps.  
Therefore, the veteran is not entitled to an increased 
evaluation under this code.  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2007).

The Board had reviewed all the medical evidence of record and 
finds that the veteran's disability more closely approximates 
a 30 percent evaluation under 38 C.F.R. § 4.97, Diagnostic 
Code 6522-6514.  

There are several VA medical treatment records indicating 
treatment for sinusitis and seasonal allergic rhinitis in 
September 2004, December 2004, March 2005, November 2005, 
April 2006, October 2006 and March 2007.

The July 2005, VA Compensation and Pension Examination shows 
that the veteran had recurrent allergic rhinitis manifested 
by sinus problems 3 to 4 times a year including sinus 
infections with purulent discharge.  The veteran had 
headaches 2 to 3 times a month with no purulent discharge and 
had to take off work several times.  Upon examination, the 
veteran has nasal mucosal congestion.  The x-ray of the 
sinuses was normal, but there was stenosis of the larynx and 
facial disfigurement.  

The June 2007 VA Compensation and Pension Examination shows 
that the veteran had interference with her breathing 
approximately 2 to 3 times per week which was treated with 
nasal spray.  She experienced sinus headaches 2 times a week 
but did not have any recent antibiotic therapy.  The veteran 
stated that she missed 5 days of work in the past year, and 
she was under the care of a doctor one of those times.  She 
also experienced popping and fluid in her ears.  During the 
examination, the veteran did not have nasal polyps, 
obstruction or sinusitis.  

A statement from the veteran's employer in March 2007 
indicated that the veteran missed work several times because 
of headaches.  The employer also stated that the medications 
affected her productivity and alertness.  

In June 2005 the veteran indicated that she experienced one 
headache per month.  In March 2007, the veteran's statements 
indicate that she had 8 episodes per year that were non-
incapacitating with constant headaches and sinus pressure.  
She and her husband also testified in January 2008 that her 
rhinitis was increasing in severity and medications were not 
effective.  She indicated that she experienced headaches 
approximately 4 to 6 times per month.  The veteran testified 
that she missed 8 days of work in the past 6 months.  She 
also testified that she experienced nose bleeds.   

Based on the medical evidence of record, the statements of 
the veteran, her husband and her employer, the Board finds 
that the veteran is entitled to an increased evaluation.  
Affording the benefit-of-the doubt to the veteran, the Board 
finds that her allergic rhinitis is manifested by more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge.  
The VA medical records show that the veteran experienced 
several episodes per year of severe headaches and sinus 
pressure.  There was also purulent discharged noted in the VA 
treatment records.  Based on the foregoing, the Board 
concludes that the veteran's disability more closely 
approximates a 30 percent evaluation.  

The Board finds that a 50 percent evaluation is not warranted 
because there has been no radical surgery with chronic 
osteomyelitis.  The medical records also do not show near 
constant sinusitis as there was none present in the June 2007 
VA examination and the medical records show a span of several 
months between treatments for sinusitis.  Additionally, there 
have not been repeated surgeries as is required for a 50 
percent evaluation.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects her employment, as has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

A 30 percent evaluation for allergic rhinitis with sinusitis 
and headaches is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


